DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This Office Action is responsive to the communications filed on 6 October 2020.  Claims 42-61 are pending.  Claims 42, 53 and 60 are rejected. Claims  41-52,54-59 and 61 are objected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42, 53, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 24, and 38 of U.S. Patent No.US 9,477,368 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 42, 53, and 60 are generic to all that is recited in claims 1, 24, and 38 of U.S. Patent No.US 9,477,368 B1, respectively. That is, claims 1, 24, and 38 of U.S. Patent No.US 9,477,368 B1 fall entirely within the scope of claims 42, 53, and 60 or, in other words, claims 42, 53, and 60 are anticipated by claims 1, 24, and 38. The claims are reproduced below for comparison:
Instant Application
U.S. Patent No.US                      B1
Claim 42. A method of displaying images comprising: receiving, by one or more computing devices, a street-level image representing a geographical object captured by a camera at a camera position: receiving, by the one or more computing devices, surface data representing a surface of the geographical object and the distance of the surface from the camera position displaying, by the one or more computing devices, the street-level image on an electronic display: receiving, by the one or more computing devices, a screen position, where the screen position identifies a position on the street-level image relative to the display at which to display a cursor: selecting, by the one or more computing devices- surface data depending on whether the screen position corresponds with the location of the surface of the geographic object depicted within the street-level image: determining, is proportionally associated with the distance of the surface of the , and wherein the size of Page 2 of 12 Response to Final Office Action Dated July 2, 2020 the cursor is smaller when the distance to the surface of the geographic object is further away from the camera position.
Claim 1.  A method of displaying images comprising: receiving, by one or more computing devices, a street-level image representing a geographical object 
captured by a camera at a camera position;  receiving, by the one or more 
computing devices, surface data representing a surface of the geographical 
object and the distance of the surface from the camera position, the surface 
data including data that represents the surface of the geographical object 
based on a three-dimensional coordinate system;  displaying, by the one or more 
computing devices, the street-level image on an electronic display;  receiving, 
by the one or more computing devices, a screen position, where the screen 
position identifies a position on the street-level image relative to the 
display at which to display a cursor;  selecting, by the one or more computing 

street-level image;  determining, by the one or more computing devices, a 
visual characteristic of the cursor based on the selected surface data, an 
orientation of the surface relative to the camera, and the distance of the 
surface to the camera;  and displaying, by the one or more computing devices, 
the cursor with the visual characteristic on the electronic display to provide 
the appearance of the cursor conforming to the surface of the geographical 
object within the street-level image such that the shape of the cursor appears 
to lie flat against the surface of the geographical object, wherein the visual 
characteristic of the cursor is configured to change based on changes in the 

the selected surface data of the geographical object.
Claim 53. A system comprising: a user input device: Amendment Dated: Fcbrarv 16, 2017 a memory storing instructions, image data representing images of geographical objects captured by a camera from a camera position, and data representing surfaces of the geographical objects and the position of the surfaces of the geographical objects that are facing the camera, a processor in communication with the user input device so as to process information received from the user input device in accordance with the instructions, and a display in communication with, and displaying information received from, the processor; is proportionally associated with the distance of the surface of the geographic object to the camera position, and wherein the size of Page 2 of 12 Response to Final Office Action Dated July 2, 2020 the cursor is smaller when the distance to the surface of the geographic object is further away from the camera position..
Claim 24.  A system comprising: a user input device;  a memory storing 
instructions, image data representing buildings captured by a camera, and data 
representing the position of those surfaces of the buildings that are facing 
the camera, wherein the data representing the position of those surfaces 
represents the position of those surfaces based on a three-dimensional 
coordinate system;  a processor in communication with the user input device so 

with the instructions;  and a display in communication with, and displaying 
information received from, the processor;  the instructions comprising: 
instructions for determining a position on the image based on information 
received from the user input device, instructions for determining the surface 
of the building at said position of the image, instructions for determining a 
shape and size of a cursor based on the data representing the position of said 
surface relative to distance to the viewpoint of the image, and instructions 
for displaying, on the display, the cursor having the determined shape at the 
determined size and overlapping the surface of the building, wherein the shape 
and size of the cursor are configured to change based on changes in the 

to the viewpoint of the image, and wherein a shape of the cursor is dependent 
on the surface of the building such that the shape of the cursor appears to lie 
flat against the surface of the geographical object. 

Claim 60. A method of displaying images comprising: receiving, by the one or more computing devices, surface data representing surfaces of the plurality of geographical objects and distances between the surfaces of the plurality of geographical objects and the camera position; displaying, by the one or more computing devices, the street-level image on a display; receiving, by the one or more computing devices, a cursor position, where the cursor position is proportionally associated with the distance of the surface of the geographic object to the camera position, and wherein the size of the cursor is smaller when the distance to the surface of the geographic object is further away from the camera position; receiving, by the one or more computing devices, an updated cursor position, the updated cursor position identifying a second position on the street-level image at which to display the cursor, the second cursor position corresponding to a surface of a second geographical object of the plurality of geographical objects; selecting, by the one or more computing devices, second surface data associated with the surface of the second geographical object; Page 6 of 12 Response to Final Office Action Dated July 2, 2020 determining, by the one or more 
Claim 38. A method of displaying images comprising: receiving, by one or more computing devices, a street-level image representing a plurality of geographical objects captured by a camera at a camera position; receiving, by the one or more computing devices, distance data representing the distance between the geographical objects and the camera position, the distance data including a two-dimensional array of distance values for each pixel of the received street-level 


Claim Objections
Dependent claims 41-52, 54-59 and 61 are objected to because they depend from rejected independent claims 42, 53 and 60, respectively.
Allowable Subject Matter
Claims 42-61 are allowable upon submitting a terminal disclaimer.

Response to Arguments
Double Patenting
Claims 42, 53, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, and 38 of U.S. Patent No. 
The double patenting rejections of claims 42, 53, and 60 are maintained.
Rejection under 35 U.S.C. § 103
The rejections of claims 42-61 under pre-AIA  35 U.S.C. 103(a) are withdrawn in view of Applicant’s amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173